Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims received 07/07/2022 have been acknowledged. Claims 1, 2, and 5-14 have been amended. Claims 3 and 4 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilmen et al. (WO 2013/167669 A1, of record), hereinafter Wilmen in view of Olbrich et al. (WO 2015/059147 A1, of record), hereinafter Olbrich as evidenced by Ohtake et al, (Ohtake, Satoshi, and Y. John WangJournal of pharmaceutical sciences 100.6 (2011): 2020-205, of record), hereinafter Ohtake. 

Wilmen teaches a human anti-FXI/FXIa antibody 0760D-M007-H04, comprising a variable light chain of SEQ ID NO: 19 and a variable heavy chain of SEQ ID NO: 20, that inhibits human FXIa (see entire document, in particular, Abstract and Brief Description of Figure 1 on Page 4) and pharmaceutical compositions comprising the antibody for the treatment of thrombotic or thromboembolic disorders (Page 25, Ln. 27-32 and Page 30, Ln. 21-25 and 29-33 to Page 31, Ln. 1-8, and 31-33), wherein the antibody is preferably of an IgG isotype such as IgG1 (Page 18, Ln. 8-14). BAY1213790 is a human IgG1 anti-FXIa antibody that comprises the VH and VL chains disclosed in Wilmen. Thus, the anti-FXIa antibody disclosed by Wilmen encompasses BAY1213790.
Wilmen does not teach that the anti-FXIa antibody is prepared in a liquid pharmaceutical formulation comprising histidine and glycine at the concentrations and pH presently recited in the claims nor does Wilmen teach lyophilized powders or dosage forms comprising the liquid formulations. 
However, Olbrich teaches stable antibody-containing formulations suitable for therapeutic applications and subsequent lyophilization, comprising 10 mM to 15 mM L-histidine buffer, 100 mM to 250 mM glycine buffer, 5% to 15% sucrose (cryoprotectant), and 0.0001% to 0.1% polysorbate 80 (surfactant) at a pH of 5.0 to 8.0 (see entire document, in particular, Abstract and Page 9, Ln. 26-30). Trehalose can be used as an alternative to sucrose (Page 9, Ln. 14-16); and as evidenced by Ohtake, trehalose is typically found in the dihydrate form (see entire document, in particular, second paragraph under “Unique Properties of Trehalose” section). The cryoprotectant is defined as an excipient that protects unstable molecules during freezing (Page 7, Ln. 9-10), thus sucrose and trehalose can be considered stabilizers. The liquid formulations can be administered using an injector or syringe (Page 4, Ln. 21-24). Further, Olbrich provides a lyophilized powder of the liquid formulation obtained by freeze-drying under a vacuum (Page 6, Ln. 26-30). 
It would have been obvious to one of ordinary skill in the art to prepare the anti-FXI/FXIa antibody of Wilmen in the pharmaceutical formulations disclosed by Olbrich. One of ordinary skill in the art would have been motivated to make such a modification because the liquid pharmaceutical formulation suitable for therapeutic applications and subsequent lyophilization. It should also be noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimal pH and concentrations of antibody, histidine, glycine, polysorbate 80, and other ingredients such as stabilizers as well as the optimal residual moisture of lyophilizate to effectively provide stable antibody formulations and lyophilized powders according to the different embodiments of the instantly claimed invention.  Therefore, one would expect that the pharmaceutical antibody formulations of Olbrich can be used to effectively prepare the anti-FXI/FXIa antibody disclosed by Wilmen, such that they are suitable for treatment of a thrombotic or thromboembolic disorders.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1--18 of copending Application No. 17/257,828.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants over the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a stable liquid pharmaceutical formulation comprising anti-FXIa antibody 076D-M007-H04-CDRL3-N110D at a concentration of about 100 mg/ml or more, 10-20 mM histidine, 25-75 mM glycine and 50-75 mM arginine, wherein the formulation has a pH of 4.7-5.3 (co-pending claim 1). The anti-FXI antibody 076D-M007-H04-CDRL3-N110D comprising the heavy chain of SEQ ID NO: 1 and the light chain of SEQ ID NO: 2 (Page 15, Ln. 19-23 of co-pending specification), corresponding to SEQ ID NOs: 1 and 2, respectively of the instantly claimed anti-FXIa antibody. The liquid pharmaceutical formulation comprises further ingredients selected from the group consisting of preservatives, carriers, surfactants, and stabilizers (co-pending claim 2), wherein the surfactant is present at a concentration of 0.005% to 0.2% (w/v) (co-pending claim 8) and is polysorbate 80 (co-pending claim 9). The liquid formulations can also comprise 1-10% (w/v) of a stabilizer (co-pending claim 6) or 3-7% (w/v) trehalose dihydrate (co-pending claim 7). The co-pending application further recites a lyophilizate obtainable by freeze-drying the liquid pharmaceutical formulation (co-pending claim 14), as well as a dosage form comprising the liquid pharmaceutical formulation (co-pending claim 16), wherein the dosage form is a syringe or an autoinjector (co-pending claim 18). Lastly, the co-pending application recites a method for the treatment or prophylaxis of thrombotic or thromboembolic disorders comprising administering the liquid pharmaceutical formulation to a subject in need thereof (co-pending claim 18). While specific pH and concentration of each ingredient of the formulations recited in the instant claims are not recited; the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimal pH and concentrations of antibody, histidine, glycine, polysorbate 80, and other ingredients such as stabilizers as well as the optimal residual moisture of lyophilizate to effectively provide stable antibody formulations and lyophilizates according to the different embodiments of the instantly claimed invention.
Thus, the co-pending claims meet the limitations of instant claims 1-2 and 5-14. 

Claims 1-2 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/257,827 in view of Wilmen et al, (WO 2013/167669 A1, of record), hereinafter Wilmen, as evidenced by Ohtake et al, (Ohtake, Satoshi, and Y. John WangJournal of pharmaceutical sciences 100.6 (2011): 2020-205, of record), hereinafter Ohtake. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites methods for the production of freeze-dried pellets comprising an anti-FXIa antibody, comprising freezing droplets of a solution comprising an anti-FXIa antibody to form pellets and then freeze-drying the pellets (co-pending claim 1), wherein the solution comprises an anti-FXI antibody, trehalose, histidine, arginine, and polysorbate 80 (co-pending claim 11). As evidenced by Ohtake, trehalose is typically found in the dihydrate form (see entire document, in particular, second paragraph under “Unique Properties of Trehalose” section).
	The co-pending application does not recite that the anti-FXIa antibody is BAY1213790 nor the specific pH and concentrations of each ingredient of the formulations recited in the instant claims. 
	Wilmen teaches a human anti-FXI/FXIa antibody 0760D-M007-H04, comprising a variable light chain of SEQ ID NO: 19 and a variable heavy chain of SEQ ID NO: 20, that inhibits human FXIa (see entire document, in particular, Abstract and Brief Description of Figure 1 on Page 4) and pharmaceutical compositions comprising the antibody for the treatment of thrombotic or thromboembolic disorders (Page 25, Ln. 27-32 and Page 30, Ln. 21-25 and 29-33 to Page 31, Ln. 1-8, and 31-33), wherein the antibody is preferably of an IgG isotype such as IgG1 (Page 18, Ln. 8-14). BAY1213790 is a human IgG1 anti-FXIa antibody that comprises the VH and VL chains disclosed in Wilmen. Thus, the anti-FXIa antibody disclosed by Wilmen encompasses BAY1213790. Further, Wilmen teaches that pharmaceutical compositions comprising the antibody can be administered by parenteral delivery methods, such as subcutaneous or intravenous delivery (Page 25, Ln. 36-37 to Page 26, Ln. 1-8), which would necessarily require an instrument such as syringe for said delivery. 
It would have been obvious to one of ordinary skill in the art to prepare the anti-FXI/FXIa antibody of Wilmen in the pharmaceutical formulations disclosed by the co-pending application. One of ordinary skill in the art would have been motivated to make such a modification because the liquid pharmaceutical formulation suitable for therapeutic applications and subsequent lyophilization. It should also be noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimal pH and concentrations of antibody, histidine, glycine, polysorbate 80, and other ingredients such as stabilizers as well as the optimal residual moisture of lyophilizate to effectively provide stable antibody formulations and lyophilized powders according to the different embodiments of the instantly claimed invention.  Therefore, one would expect that the pharmaceutical antibody formulations of co-pending claims can be used to effectively prepare the anti-FXI/FXIa antibody disclosed by Wilmen, such to make the freeze-dried pellets of the co-pending claims.
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
With respect to the rejection made under 35 U.S.C. 103, Applicant argues that the combined teachings of Wilmen and Olbrich do not teach the specific histidine/glycine buffering system for a specific antibody, namely, anti-FXIa antibody BAY1213790 as recited in the amended claims. Specifically, Applicant states that Wilmen is silent regarding the histidine/glycine buffer system recited in the amended claims, and Olbrich is focused on formulations for an immunoconjugate, which have distinct challenges associated with the additional instability introduced by the conjugated linker and drug moieties and need an unpredictable solution for a suitable formulation. Thus, Applicant asserts that in view of the teachings of Olbrich, one of ordinary skill in the art would not have been motivated to combine the formulations of Olbrich with the unconjugated antibody of Wilmen to arrive at the specific formulation of the amended claims. Applicant further argues that if the teachings of Wilmen and Olbrich were combined, it would not render obvious the claimed invention. Applicant states that as emphasized in Olbrich, formulations are designed specifically for the active ingredient, e.g., an antibody or immunoconjugate, and one of ordinary skill in the art would readily appreciate that one antibody formulation cannot be extrapolated to another with a reasonable expectation of success. Moreover, Olbrich discloses very broad ranges of numerous aspects of the pharmaceutical compositions disclosed therein that do not invite optimization, especially when provided in the context of a different type of an active agent, namely, an immunoconjugate.
Lastly, Applicant argues that the claimed liquid pharmaceutical formulations yielded unexpected results, highlighting the examples showing that the pharmaceutical formulations comprise low amounts of aggregates and degradation products for anti-FXIa antibody BAY1213790 – even under stress conditions – and can be used to produce a stable lyophilizate. In particular, the histidine/ glycine buffer system at pH 6.0 was shown to have a better stabilizing effect on anti-FXIa antibody BAY1213790 under stress conditions than 6SF-4794343Application No.: 16/478,029Docket No.: 77705-20359.00other buffer systems with reference to protein conformation (DLS), monomer fraction (SEC), visible particles (visual image), and protein recovery (page 15 of Specification; Table 3). Additionally, Applicant states that the claimed liquid pharmaceutical formulation of amended claim 1 was unexpectedly found to have a low viscosity, a beneficial feature of the specific formulation of the amended claims that enables the claimed liquid pharmaceutical formulation to be simply administered to patients; however, Olbrich, on the other hand, is silent about viscosity considerations, much less teaching a specific formulation suitable for anti-FXIa antibody BAY1213790 that provides a low resulting viscosity to enable clinically relevant utility. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wilmen teaches the anti-FIXa antibody BAY1213790 and Olbrich teaches stable antibody-containing formulations suitable for therapeutic applications and subsequent lyophilization, comprising the histidine-glycine buffer system of the instant claims. As stated earlier, it would have been obvious to one of ordinary skill in the art to determine by routine experimentation the optimal pH and concentrations of antibody, histidine, glycine, polysorbate 80, and other ingredients such as stabilizers as well as the optimal residual moisture of lyophilizate to effectively provide stable antibody formulations and lyophilized powders according to the different embodiments of the instantly claimed invention. While the pharmaceutical formulations disclosed by Olbrich were found to be particularly suitable for a specific antibody-drug conjugate, the pharmaceutical formulations disclosed by Olbrich are suitable for therapeutic applications as well as lyophilization for long-term storage; as such, there is a reasonable expectation of success that the pharmaceutical formulations of Olbrich can be used with other types of antibodies. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Applicant is reminded that as per MPEP 2145, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Applicant has not provided evidence to support the assertion that the antibody-containing formulations disclosed by Olbrich are not suitable for use with the anti-FIXa antibody BAY1213790. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed liquid pharmaceutical formulation of amended claim 1 was unexpectedly found to have a low viscosity and better stabilizing effect on anti-FXIa antibody BAY1213790 under stress conditions compared to other buffer systems with reference to protein conformation, monomer fraction, visible particles, and protein recovery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, it should be pointed out that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).  Thus, the pharmaceutical formulations encompassed by Olbrich necessarily have better stabilizing effects on anti-FXIa antibody BAY1213790 under stress conditions. Moreover, in the experimental results, the concentration of the anti-FXIa antibody BAY1213790 in the 10 mM histidine/130 mM glycine buffer system at pH 6.0 was 37.32 mg/mL  during stress conditions (Table 3) and 25 mg/mL during unstressed conditions (Table 4). Additionally, the 10 mM histidine/130 mM glycine buffer system included 0.01% polysorbate 80. However, the claims encompass liquid pharmaceutical formulations comprising anti-FXIa antibody BAY1213790 at different concentrations as well as different wetting agents other than those tested. Thus, it is unclear if other factors (e.g. temperature, antibody concentrations, wetting agent type, etc.) control the stabilizing effect of the claimed antibody-containing formulations and if different embodiments encompassed by the claimed invention would yield the same alleged unexpected results. 
With respect to the rejections made under Non-Statutory Double Patenting, Applicant has requested that the rejections be held in abeyance until allowable subject matter is determined in co-pending applications 17/257,827 and 17/257,828. Since no terminal disclaimers have been filed and no amendments have been made to the instant or co-pending claims such that they represent patentably distinct inventions, the double patenting rejections previously set forth are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644